STRINGER, Judge.
Jose Colon seeks review of the trial court’s order finding him in violation of his probation and the resulting judgment and sentence. We affirm the revocation of probation based on a violation of condition five for violating the law by committing a lewd and lascivious battery but remand with directions that the court delete the remaining grounds from the- revocation order because there was no evidence to support these additional grounds. See Hobbs v. State, 378 So.2d 321, 322 (Fla. 2d DCA 1980); Isom v. State, 387 So.2d 529, 530 (Fla. 3d DCA 1980).
DAVIS and KELLY, JJ., Concur.